Citation Nr: 1116378	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of parents' dependency and indemnity compensation in the amount of $3,546.28.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1994 to March 1996.  She died in November 2001 due to complications of injuries incurred in the line of duty.  The appellant is claiming benefits as the Veteran's mother.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 determination by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  Jurisdiction over the claims file was subsequently transferred to the Philadelphia Regional Office (RO).

The appellant provided testimony at a September 2010 Travel Board hearing before the undersigned at the New York RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The appellant has been in receipt of parents' dependency and indemnity compensation (DIC)  since 2001.  

2.  The appellant submitted a timely and accurate Eligibility Verification Report for the year 2004.  However, VA either did not effectuate a reduction or termination of her benefits based on the EVR, or it did not notify the appellant that it had not received her EVR for that year.

3.  VA conducted an Income Verification Match in 2006 and discovered what it believed to be unreported income for the year 2004, resulting in an overpayment of DIC benefits for that year.  

4.  The appellant verified her 2004 income in January 2007, and thus, VA became aware of an overpayment.  However, VA did not act on the information until December 2007.  

5.  There is no indication of fraud, misrepresentation, or bad faith on the part of any person having an interest in obtaining waiver of the overpayment.

6.  VA was evenly at fault with the appellant in the creation of the debt accumulated as a result of overpayment in DIC benefits for the year 2004.

7.  Considering the doctrine of resolving reasonable doubt in favor of the appellant, the Board finds that recovery of the DIC overpayment debt would likely impose undue hardship on her. 

CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the overpayment of VA parents' DIC benefits was partially her fault and partially the fault of VA, and waiver of recovery of the overpayment of VA DIC benefits in the amount of $3,546.28 is warranted under equity and good conscience.  38 U.S.C.A. §§ 5302, 5112(b)(4)(A), 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 3.660 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

In the present case, the only claim on appeal is a request for waiver of overpayment of DIC benefits.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, is not applicable to cases involving requests for waiver of recovery of overpayments, pointing out that the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws amended by the VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations are not for application in this matter.

In any event, in view of the disposition herein, additional discussion of those procedures is unnecessary, because any defect in the notice or assistance provided to the appellant constituted harmless error.

II.  Waiver of Overpayment

A.  Applicable Law

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Court has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2010).

With respect to consideration of the waiver itself, the standard of "equity and good conscience" will be applied.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor.  Here actions of the debtor contribute to the creation of the debt; (2) Balancing of the faults.  Weighing fault of the debtor against VA fault; (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) (2010).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The appellant was awarded DIC following the service-connected death in 2001of her daughter, the Veteran, due to complications of injuries previously incurred in the line of Army duty.  The appellant testified at the 2010 Board hearing that she timely submitted a DIC Parent's Eligibility Verification Report (EVR) each year as requested by VA, in order to ensure the proper amount of DIC benefits.  

However, according to the December 2009 Statement of the Case (SOC) issued by the Committee on Waivers and Compromises, VA requested verification from the appellant's employers in September 2006, due to an Income Verification Match for 2004.  VA received verification of income from her employers the following month, and sent a letter to the appellant in December 2006 informing her that she had failed to report income which would have required reduction or termination her benefits if it had been reported.  Verification of her 2004 income amount was requested, and in January 2007, the appellant verified that the amount of income was correct.  

The claims file includes a December 12, 2007, letter sent to the appellant proposing to reduce her benefits for the period February 1, 2004, through December 31, 2004, and then to terminate the award effective January 1, 2005, based on $8,373.00 in unreported income for the year 2004.  

A February 5, 2008, Report of Contact documents a telephone conversation between VA and the appellant during which VA informed her that the adjustment in her benefits would create an overpayment which she would have to repay.  The appellant authorized VA to take immediate action on the reported change, and requested that her benefits be stopped immediately.

A July 17, 2008, letter notified the appellant that her DIC benefits were being reduced/terminated as outlined in the December 2007 letter.  It also informed her that, because of the adjustment in her benefits, she had been overpaid, and that a separate letter would be sent informing her of the amount of the debt.

A July 31, 2008, letter from the DMC notified the appellant that she owed VA $3,546.28 in overpayment of benefits.  She had 180 days from the date of that letter to request a waiver of recovery of the debt, or until January 31, 2009.

VA sent another letter notifying the appellant of the debt on August 31, 2008.  On September 11, 2008, the appellant contacted VA by telephone, expressing that she was upset about the letter she had received concerning the overpayment and information she had submitted to VA concerning her claim.  She requested that a veterans service representative research information on the Income Verification Match issue and call her back.  There is no indication that a return call was made.

On November 30, 2008, and January 26, 2009, VA sent letters to the appellant informing her of the overpayment amount.  According to the SOC, the DMC received a waiver request from the appellant along with a Financial Status Report (FSR).  However, the waiver was denied by the DMC due to the untimely nature of the request.  There is no documentation of the denial in the claims folder.

On March 30, 2009, the appellant telefaxed a Notice of Disagreement to VA in which she stated that she had submitted a financial report (presumably the EVR) in 2004, but heard nothing from VA until 2008.  She said that, upon receiving letters from VA in 2008, she had promptly replied and spoken to a VA representative by phone, asking that her benefits be stopped immediately.   

The appellant has requested waiver of overpayment of DIC benefits, and the basis asserted by VA the for the creation of the overpayment debt is that she failed to accurately report her annual income.  The Government's position is that, if she had done so in a timely manner, it would have resulted in reduction or termination of her benefits and avoided the overpayment.  As noted above, VA states that income was not reported in 2004, and as a consequence her monthly DIC award was not terminated on February 1, 2004, the first day of the month after the change in income occurred, as required by 38 U.S.C.A. § 5112(b)(4)(A) and 38 C.F.R. § 3.660.  (In this regard, the Board notes that the effective date prescribed by these regulations is actually the last day of the month in which the change occurred, but the RO has characterized it otherwise.)  If VA is correct in that the appellant did not notify VA of her 2004 income, the debt created by her lack of notification and the resulting overpayment of DIC is a lawful debt to the Government.  See Schaper, supra.

The evidentiary record does not show that the appellant has made any representation that could be characterized as fraudulent, a misrepresentation, or in bad faith.  Accordingly, the Board will move on to a discussion of the criteria applicable to a request for waiver of the indebtedness.  Under 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a), the standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive (see comments within each element):

1.  Fault of the Debtor:  The record is unclear as to whether the debt is the fault of the appellant.  It was the responsibility of the appellant to notify VA of her income in a timely manner, and she avers that she did so.  However, the record does not contain a copy of the 2004 EVR (and, indeed, a number of documents were missing from the file, and copies were submitted by the appellant at the 2010 hearing), so it is impossible to determine whether or not it was timely received and included an accurate account of her income for that year.  Based on the appellant's sworn testimony at the 2010 hearing, however, and on the record showing prompt responses by the appellant to communications received from VA, the Board finds her contention that she timely submitted an accurate EVR for the year 2004 to be credible.  Thus, the debt does not appear to be entirely due to fault on the part of the appellant.  

2.  Balancing of Faults:  Regarding a balancing of faults between the appellant and VA, she was notified by VA of the allegedly unreported income for 2004 two years later, in December 2006, and she promptly verified her 2004 income in January 2007.  Moreover, VA notified the appellant of its proposal to retroactively reduce DIC benefits from February 1, 2004, to December 31, 2004, and terminate benefits effective from January 1, 2005, in a December 2007 letter, after VA became aware of the unreported income for the year 2004.  Thus, VA was not timely in notifying the appellant of the resulting overpayment, because the Agency became aware of the overpayment in January 2007 but waited nearly a year to notify the appellant.  Moreover, as above, the Board finds the appellant's statement that she timely submitted her 2004 EVR to be credible, thus creating a balance in relative fault.

3.  Undue Hardship:  Applicable regulations provide that consideration be given to whether collection of the indebtedness would deprive the debtor of life's basic necessities.  38 C.F.R. § 1. 965(a).  A September 2007 EVR indicates that the appellant is employed and has income other than DIC benefits.  At her hearing before the undersigned, she confirmed that she works as a Certified Nursing Assistant (CNA) for various health care providers, and has not received DIC since 2005.  The Board does not have current income information on the appellant, but notes that the COWC found, in 2007, that she had approximately $1800 in monthly income as a CNA, and $1700 in monthly expenses.  We thus find that reasonable doubt is raised as to whether repayment of the debt would create undue hardship for the appellant.

4.  Defeat the purpose:  In essence, the purpose of the VA compensation system, and specifically DIC benefits, is to make up for impairment of a surviving relative's earning capacity resulting from the death of the Veteran (particularly parents' DIC, which is need-based, and is reduced or terminated based upon other income).  In this case, the recovery of the indebtedness would not defeat the purpose of the VA compensation program because the appellant would only be repaying an amount which she was previously overpaid.  However, based upon the evidentiary record and the appellant's testimony, it appears the overpayment was, at least in part, the fault of VA.

5.  Unjust Enrichment:  The appellant was not entitled to DIC benefits (or was only entitled to partial DIC benefits) in the year 2004 based on her income from other sources.  However, allowing her to keep the overpaid benefits from this period would not constitute unjust enrichment, as the overpayment was not created due to any commission or omission made by the appellant.  

6.  Changing position to one's detriment:  The appellant has not contended, and the evidence does not show, that she relinquished any valuable right or incurred a legal obligation in reliance of these VA benefits.

Based on the foregoing, the Board finds, with consideration of the doctrine of resolving reasonable doubt in favor of the appellant, that waiver of recovery of the overpayment of disability compensation benefits is warranted.  Given the unclear sequence of documentary evidence in the claims file, the Board finds the appellant's contentions that she submitted a timely and accurate EVR in 2004 to be credible.  However, VA failed to calculate her benefits based on that EVR document, or notify her that it had not received an EVR for that year.  Moreover, VA became aware of an overpayment in January 2007, yet failed to act until December 2007, almost a year later.  Thus, the debt which accumulated during that period may reasonably be construed as essentially the fault of VA because the agency was then aware of the change in the appellant's. 

In view of the foregoing, and giving the benefit of the doubt to the appellant, the Board finds that waiver of recovery of the entire overpayment debt in this case, in the amount of $3,546.28, is appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to waiver of recovery of an overpayment of parents' dependency and indemnity compensation (DIC) in the amount of $3,546.28 is granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


